EXHIBIT 10.28

FH Ortho

Distributor Agreement

DISTRIBUTOR
AGREEMENT

This Agreement is entered into to be effective as of January 1st, 2016 by and
between FH Ortho, Inc., 4118 N. Nashville Avenue, Chicago, IL 60634 (the
"Company") and CPM Medical Consultants, LLC, 1565 N. Central Expressway, Suite
200, Richardson, TX 75080 ("Distributor").

RECITALS:

A.The Company and Distributor desire to establish a relationship in which the
Company will sell and Distributor will purchase and resell the Company's
products specified herein to customers located within the territory specified
herein.

B.The Company and Distributor seek to assure a thorough understanding of the
obligations assumed by each.

AGREEMENT:

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1.  Exclusive Distributor.

a.  Appointment as Distributor. Subject to the terms and conditions of this
Agreement, the Company hereby grants Distributor the exclusive right to purchase
the products listed on Exhibit A attached hereto, as may be amended from time to
time by written agreement of the parties to add additional products (the
"Products") for resale to customers located in the geographical territory
described on Exhibit B attached hereto (the "Territory") for use within the
field of orthopedic I sport surgery (the "Field"). The Company shall have the
right to discontinue any of the Products, to make Product improvements and to
materially change the design of the Products. The Company agrees to provide
Distributor with reasonable advance notice of such discontinuances, improvements
or changes in design.

b.  Exclusiveness. The parties agree that the "exclusive" nature of the
foregoing appointment prohibits the Company from itself selling the Products in
the EXCLUSIVE Territory for use within the Field and from granting any third
party the right to sell the Products in the EXCLUSIVE Territory for use within
the Field. Expansion of additional and EXCLUSIVE territory is based upon mutual
discussion and agreement.

c.  Non-Exclusiveness. In the State of Texas and Louisiana there are
non-exclusive areas where the company may sell product through itself or other
third party entities. Notification by the

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

Company to the Agent will be provided prior to such selling arrangements being
put in place. These non-exclusive areas are areas where minimal or no sales have
been recorded for the past YEAR.

d.  Sales Outside Distributor's Assigned Territory. Distributor agrees not to
market, promote, sell or deliver, directly or indirectly, any of the Products
outside of the Territory without written consent from the Company. Distributor
shall direct to the Company all orders and inquires it receives concerning the
Products from parties outside of the Territory. Distributor shall not be
entitled to any compensation should a sale result to a party outside of the
Territory as a result of any inquiries the Distributor directs to the Company.

e.  Leads. The Company agrees to forward to Distributor any orders or requests
for information it may receive regarding the Products from a person who is
located within the Territory.

2.  Purchase of Products.

a.  Placement of Orders. Distributor shall order the Products by delivering a
written purchase order to the Company by mail, email or fax. Orders shall be
binding upon the Company only upon its written acceptance or upon shipment of
the Products.

b.  Terms and Conditions. This Agreement sets forth the exclusive contract terms
between the parties and shall apply to all orders for the Products. The Company
rejects any terms in any order forms submitted by Distributor or other
Distributor documents which are different from or additional to the provisions
hereof and no such terms shall be binding upon the Company notwithstanding the
Company's acceptance and shipment of Products ordered in Distributor's orders
containing such terms.

3.  Prices and Payment.

a.  Prices. The prices for the Products payable by Distributor to the Company
shall be the Company's standard distributor list prices that are in effect at
the time Distributor submits its order to the Company. The current standard
distributor price list of the Products is attached as Exhibit C to this
Agreement. . The Company shall have the right to change the standard distributor
price list not more than once every 12-month period. The Company shall provide
Distributor at least 30 days written notice in advance of the effective date of
the new price list. The Company will honor the previous pricing for orders
received prior to the effective date of the new price list provided that the
orders are for not more than a 60 days supply of Products based on the
Distributor's prior 6 months Product purchases. The company will not increase
prices more than 3% per year.

b.  Taxes: Shipping Costs. All prices are quoted F.O.B. the Company's Chicago,
Illinois facility. Distributor shall pay any and all taxes, fees, duties or
other governmental charges and for any and all shipment and shipping insurance
costs

c.  Payment. Distributor shall make all payments in U.S. dollars to the
Company's Chicago, Illinois facility by the thirtieth (30th) day after the date
of the Company's invoice. If payment is received within 10 days of invoice, a 2%
(two) discount will be applied to that invoice not including shipping charges.
These payment terms will not apply to Distributor until the Company

2

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

has received the credit information requested from Distributor, which may
include financial statements of the Distributor, bank references, trade
references and other similar information as requested by the Company, that
provides the Company with reasonable assurance of payment. Distributor shall
provide additional credit information from time to time as requested by the
Company to verify its creditworthiness. The Company reserves the right, without
liability to Distributor, to refuse to ship additional Products and to otherwise
suspend performance under this Agreement if at any time (a) the Distributor
fails to provide such requested information to provide the Company reasonable
assurance of payment or (b) the Distributor is delinquent in payment of Products
previously shipped.

d.  Late Payment Fee/Collection Costs. Any amounts not paid by Distributor when
due will be subject to a late payment fee computed daily at a rate equal one
percent (1.0%) per month or at the highest rate permitted under applicable usury
law, whichever is lower. In addition, Distributor shall be liable to the Company
for all costs incurred by the Company in its collection of any amounts owing by
Distributor which are not paid when due, including reasonable attorneys' fees
and expenses, regardless whether an actual lawsuit is commenced.

4.  Delivery. Shipment and Inspection.

a.  Delivery and Shipment. The Company shall deliver the Products to the carrier
specified by Distributor in its purchase order at dock of the Company's Chicago,
Illinois facility.

b.  Inspection. Distributor shall inspect all Products immediately after arrival
and shall notify the Company in writing within ten (10) days after receipt of
any shortages, nonconformance with the purchase order or any other failure under
this Agreement. Any shortages, or other failures under this Agreement not
reported within such ten (10) Day period shall be forever waived by Distributor.

c.  Delivery Dates. All delivery dates for the Products are best estimates based
upon prevailing conditions when given and the Company shall not be in breach of
this Agreement or otherwise liable to Distributor if it fails to meet any
delivery dates.

d.  Force Majeure. The Company shall not be liable to Distributor for any delay
or failure of delivery or other performance caused in whole or in part by any
contingency beyond the Company's reasonable control, including without
limitation, acts of God, acts of any government or any agency or subdivision
thereof, any acts of terrorism, or shortage or inability to secure labor, fuel,
energy, raw materials, supplies or machinery at reasonable prices from regular
Sources. The Company shall have the right to allocate Products between its
various distributors and customers during a period of shortages without
incurring any liability whatsoever to Distributor for those products supplied by
Company on consignment basis. All products having been sold to Distributor and
paid for by Distributor shall be void of the aforementioned shortage allocation
plan.

5.  Minimum Purchase Requirement.

a.  Initial Requirements. Distributor agrees to order, accept delivery of and
make payment in full for the number of Products set forth on Exhibit D attached
hereto during the time period set forth on such Exhibit (the "Initial Minimum
Purchase Requirements"). If Distributor fails to meet the Initial Minimum Sales
Requirement or any Minimum Purchase Requirement established for

3

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

any future period during the term of this Agreement as provided in subparagraph
b below, the Company shall have the right to terminate this Agreement by
providing Distributor thirty (30) days notice of termination. If the Company
chooses not to terminate this Agreement due to the failure of Distributor to
achieve the Minimum Purchase Requirements for a given period, the shortfall will
be added to the Minimum Purchase Requirement for the subsequent period.

b.  Establishment of Future Requirements. The parties agree to meet and
negotiate in good faith to establish Minimum Purchase Requirements for any
future period during the term of this Agreement that is not established in
Exhibit D at the time of execution of this Agreement. If the parties are unable
to agree on Minimum Purchase Requirements for any future period of this
Agreement at least thirty (30) days prior to the expiration of the current
Minimum Purchase Requirement period, either party shall have the right to
terminate this Agreement by delivery of sixty (60) days written notice to the
other party.

c.  Product Expiration Guarantee. Company agrees to sell to Distributor only
product with a minimum of 3-year term to expiration. If product expiration is
less than 3 years at the time of sale by Company to Distributor, Distributor has
the right to exchange product at no cost or liability within I year of the
initial acquisition.

d.  Resterilization of any metal implant will be charged to Distributor at the
Company's cost to do such.

6.  Company's Duties. The Company agrees to perform the following duties at its
own expense:

a.  Product Literature. The Company shall furnish Distributor reasonable
quantities of sales literature and other sales material developed by the Company
for use in the sale and promotion of the Products. The Company reserves the
right to charge a reasonable purchase price on specific sales material and
excessive quantities of sales materials, as determined by the Company from time
to time.

b.  Product Information Seminars. The Company shall provide, from time to time,
seminars in the proper application and use of the Products for Distributor and
its employees or Agents.

The parties shall mutually agree upon the location of such seminars. The cost of
conducting such seminars shall be paid for by the Company and all other costs
associated therewith, including travel, food and lodging expenses, shall be paid
by Distributor.

c.  Limited Warranty.

(i)  Limited Warranty. The Company warrants to Distributor that the Products
will be free from defects in materials and workmanship at the time of shipment
of the Products to Distributor (the "Limited Warranty"). The Company's SOLE
OBLIGATION and Distributor's SOLE REMEDY in the event of a defect covered by
this warranty will be, at Company's option, to (a) replace the defective
Product, or (b) refund to Distributor the purchase price paid by Distributor for
such defective Product.

(ii)  Warranty Procedure. In order to recover under this Limited Warranty,
Distributor must contact the Company and receive written authorization for
return of any

4

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

Product it alleges is defective. Distributor must return the alleged defective
Product in accordance with the Company's RMA procedures. If the Company
determines that the Product is defect and elects to replace the defective
Product, all freight and insurance costs for shipping the replacement Product
shall be paid by the Company. ANY

UNAUTHORIZED SHIPMENT OR SHIPMENT CONTRARY TO COMPANY'S INSTRUCTIONS WILL VOID
THIS LIMITED WARRANTY. The Company will solely determine final disposition of
any warranty claim.

(iii)  Limited Warranty Exclusions. THIS LIMITED WARRANTY DOES NOT COVER ANY
LOSS CAUSED BY CARELESS HANDLING OF THE PRODUCT. THIS LIMITED WARRANTY ALSO
SHALL NOT APPLY TO ANY PRODUCT WHICH HAS BEEN DAMAGED IN TRANSIT, ABUSED,
ALTERED, MODIFIED, USED IN A MANNER NOT ORIGINALLY INTENDED, OR USED IN A MANNER
NOT CONSISTENT WITH THE PRODUCT INSTRUCTIONS.

(iv)  Disclaimers. THE LIMITED WARRANTY SET FORTH ABOVE IS IN LIEU OF ALL
WARRANTIES EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF   MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT, AND WARRANTIES ARISING FROM COURSE OF DEALING, USAGE OF TRADE
OR OTHERWISE.

(v)  Limited Remedies. THE REMEDIES SET FORTH IN THIS LIMITED WARRANTY ARE THE
ONLY REMEDIES AVAILABLE TO DISTRIBUTOR OR ANY PERSON CLAIMING THROUGH
DISTRIBUTOR FOR BREACH OF WARRANTY. COMPANY SHALL NOT HAVE ANY LIABILITY TO ANY
PERSON FOR INCIDENTAL, CONSEQUENTIAL, INDIRECT OR SPECIAL DAMAGES OF ANY
DESCRIPTION, WHETHER ARISING OUT OF WARRANTY (INCLUDING ANY IMPLIED WARRANTIES)
OR ANY OTHER CONTRACT, NEGLIGENCE OR OTHER TORT OR OTHERWISE.

d.  Insurance. The Company shall maintain products liability insurance coverage
with respect to design, development and manufacture of the Products in amounts
no less than One Million Dollars ($1,000,000) per incident with a maximum of Two
Million Dollars ($2,000,000) per year, and shall furnish Distributor with
written evidence of such coverage upon request.

7.  Distributor's Duties. Distributor agrees to perform reasonable best efforts
in the following duties at its own expense:

a.  Promotion of Products. Distributor agrees to devote its best efforts to
promote the sale of and stimulate interest in the Products in the Territory.
Without limiting the generality of the foregoing, Distributor shall investigate
and follow-up on any and all inquiries from potential customers within the
Territory, however generated, and shall promptly handle all correspondence and
personal contacts as required with such potential customers in pursuing such
leads. Distributor will be expected to exhibit at trade shows, train surgeon
customers in the use of the Products.

b.  Personnel. Distributor will hire and maintain personnel with sufficient
technical expertise and knowledge of the Products to train customers in the use
of the Products. Distributor

5

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

shall be solely responsible for hiring, training, compensation, termination and
all other matters relating to any persons, companies or corporations employed by
Distributor for any reason whatsoever.

c.  Marketing Plan. Distributor agrees to submit to the Company, for its
approval, a marketing plan and to submit revisions to such plan to the Company
for its approval every sixe months during the term of this Agreement.
Distributor agrees to carry our its marketing efforts in   substantial
compliance with the marketing plan as approved by the Company. The initial
marketing plan, as approved by the Company, is set forth on Exhibit E attached
hereto.

d.  Inventory. Distributor will at all times maintain an inventory of the
Products sufficient to meet reasonably anticipated orders in the Territory.

e.  Altering Company's Products, Instruments. Literature or Packaging.
Distributor agrees not to alter, in any way, the Company's Products, the Product
packaging or labeling or Product literature without the express, prior written
approval of the Company. All promotional or marketing literature or
documentation relating to the Products prepared by Distributor shall be subject
to the prior written approval of the Company and may not be used without such
approval having first been obtained.

f.  Reports. Distributor agrees to submit to the Company all reports reasonably
requested by the Company, including, without limitation, inventory reports,
which will reflect beginning and ending inventory levels of all Products.

g.  Product Warranties. Distributor shall not make any warranty or
representation as to the Products or promise any remedies or return policies
relating thereto which is different from or in addition to the warranties,
representations, remedies and return policies contained in the Company's Written
Product literature, Product packaging inserts and/or online policies, as amended
from time to time by the Company.

h.  Permits and Licenses. Distributor shall obtain all necessary governmental
and other permits and licenses which may be required for Distributor to promote
and sell the Products in the Territory

i.  Laws and Regulations. Distributor shall conform to all applicable laws and
regulations and to the highest business ethics in performing its obligations in
accordance with the terms of this Agreement.

j.  Competitive Products. During the term of this Agreement, Distributor agrees
not to sell, handle, promote or be involved, directly or indirectly, in the
offering for sale, promotion or manufacture of any product, which competes with
the Products in the Territory without the Company's prior written approval.

k.  Doctor Training. Distributor will ensure that each doctor/surgeon using the
Products is properly trained in its use. If requested by the Company,
Distributor shall confirm such training through use of a signed surgeon training
agreement or such other confirmation method as requested by the Company.

6

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

l.  Incident Report. Distributor shall advise the Company of any incident of
which Distributor becomes aware that involves or may involve the malfunction of
the Product. Notice shall be as soon as possible and in no event later than five
(5) business days from the date upon which Distributor becomes aware of such
incident.

m.  Customer Complaints and Service Requirements. Distributor shall use its
reasonable and best efforts to resolve all customer complaints relating to the
quality of services provided by Distributor in conjunction with the Products in
a manner consistent with the Company's commitment for exceptional customer
service. Distributor agrees to report to the Company any customer complaints.

n.  Product Tracking. Distributor shall maintain a system in place to track each
Product. Such system will, at a minimum, be able to identify a Product to its
final destination and shall have recall procedures in place, which facilitate
locating each Product, shipped in the event customer notifications or product
modifications are required. Such reports shall include at least the following:

(i)  Customer name and purchase order number

(ii)  Address where products were delivered

(iii)  Date of sale

(iv)  Lot or serial number (if applicable)

(v)  Company product number

(vi)  Quantities sold

Upon termination or expiration of this Agreement, Distributor shall, at the
Company's request, deliver all records relating to the location of Products to
the Company.

o.  o.Recall. If Company, any governmental agency or other proper authority
issues a product recall of any of the Products, Distributor agrees to fully
cooperate with Company (i) in promptly contacting any purchasers which Company
desires to be contacted during the course of any such recall, (ii) in promptly
communicating to such purchasers such information or instructions as Company may
desire be transmitted to such purchasers, (iii) in obtaining the removal of all
such recalled Products from Distributor's inventory and the inventory of its
customers and (iv) in disposing of such recalled Product as Company so directs.
Company agrees to reimburse Distributor for all direct out-of-pocket costs and
expenses actually incurred by Distributor as a result of securing the removal of
and disposing of such recalled Products as requested by Company.

p.  Insurance. Distributor shall carry general liability, products liability and
property damage insurance covering all hazards, injuries, losses or damages
caused by or arising out of the possession or sale of the Products by
Distributor in such amounts and with such reputable insurance companies as the
Company shall reasonably approve. Distributor shall provide the Company with
insurance certificates evidencing its insurance coverage.

7

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

q.  Ownership. Distributor represents and warrants that it has accurately
disclosed to the Company its ownership structure and that no person or entity
that is a competitor of the Company owns ten percent or more of the Distributor.
Distributor agrees to notify the Company in writing of any change in its
ownership within fifteen (15) days of the effective date of such change.

8.  Trademarks. Patents and Use of Name. Distributor acknowledges that it has no
right, title or interest in any of the Products, nor in any patents, patent
applications, trade secrets, trademarks, trade names, service marks, knowhow or
copyrights applicable thereto. Distributor recognizes the Company's exclusive
ownership and right, title and interest in and to all of the Company's
trademarks and trade names (whether or not registered in the Territory) used in
connection with the Products. Distributor acknowledges that the Company is not
by this Agreement granting any right or license whatsoever, by implication,
estoppel or otherwise, to Distributor to utilize any patents, patent
applications, trade secrets, trademarks, trade names, service marks, knowhow or
copyrights which the Company may have or may secure in the future relating to
any of the Products. Distributor agrees not to use the Company's name, any other
similar name or any other trademark of the Company except in advertising,
pamphlets, letterhead or other media promotion of the Products, which is
approved in writing by the Company prior to its use or dissemination.
Distributor may not use the Company s name or any of the Company's trademarks in
its corporate or business name, or in any other manner, which the Company deems
adverse to its interests.

a.  Custom Device Development and Intellectual Property Ownership. Any
intellectual property generated via the specific development of a specific
custom product on behalf of a specific customer or by the Distributor will be
shared between the company, the costumer and the distributor as follows 50% for
the company developing, 25% for the distributor and 25% for the customer
(surgeon).

9.  Confidential Information.

a.  Definition. "Confidential Information" means any information or compilation
of information which is proprietary to the Company and which relates to its
existing or reasonably foreseeable business, including, but not limited to,
trade secrets and information contained in or relating to product designs,
manufacturing methods, processes, techniques, tooling, sales techniques,
marketing plans or proposals, existing or potential customer lists and all other
customer information. Information shall be treated as Confidential Information
irrespective of its source and all information, which the Company identifies as
being "confidential" or "trade secret" shall be presumed to be Confidential
Information. Confidential Information shall not include information which: (I)
was in the public domain at the time it was disclosed; (ii) enters the public
domain other than by breach of this Agreement; (iii) is known to the receiving
party at the time of its disclosure; (iv) is disclosed to the receiving party
without restriction by a third party who has the right to do so; or (v) is
developed by the receiving party independently of any information disclosed
hereunder.

b.  Nondisclosure. During the term of this Agreement and at all times thereafter
, Distributor agrees to hold in strictest confidence and to never disclose,
furnish, communicate, make accessible to any person or use in any way for
Distributor's own or another's benefit any Confidential Information or permit
the same to be used in competition with the Company. Distributor agrees to

8

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

refrain from such acts and omissions, which would reduce the value of the
Confidential Information to the Company.

10.  Independent Contractor.

a.  Relationship. Distributor is and shall remain an independent contractor and
is not and shall not be deemed to be an employee, joint venture, partner or
franchisee of the Company for any purpose whatsoever. Accordingly, Distributor
shall be exclusively responsible for the manner in which it performs its duties
under this Agreement and for the profitability or lack thereof of its activities
under this Agreement. All financial obligations associated with Distributor's
business is the sole responsibility of Distributor. Distributor does not have,
and shall not represent itself as having, any right or authority to obligate or
bind the Company in any manner whatsoever.

b.  Employee Obligations. Distributor shall be solely responsible to its own
employees for any compensation due them and for compliance with all applicable
laws with respect to workmen's compensation, withholding taxes, unemployment
compensation, social security payments, and any other charges against
compensation imposed by any governmental authority as to Distributor's own
employees.

11.  Indemnification. Distributor and Company shall indemnify each other and
hold each other harmless from any and all loss, damage, liability, cost or
expense (including reasonable attorneys' fees and expenses) which either may
incur or suffer as a result of any claim of any kind whatsoever arising out of
(a) any act or omission by Distributor or any of its agents or employees which
violates this Agreement; (b) any claim for breach of representation based upon
any representation given or purportedly given by Distributor, its agents or
employees which is different from or in addition to written representations
contained in the Company's Product literature, as amended from time to time; (c)
any third party claim for personal injury, damage, economic loss or other
damage, caused by or arising out of the use of the Products proximately caused
by or resulting from the negligence of Distributor, its agents or employees; (d)
any claim or demand arising from the employment or engagement by Distributor of
any person or entity and (e) the failure of Distributor to pay amounts in
respect of taxes which the Distributor is required to pay under this Agreement
or in relation to the resale of the Products.

12.  Term. This Agreement shall remain in force for a period of three (3) years
commencing on the Effective Date, unless sooner terminated under the provisions
of Section 13 below. This Agreement may only be renewed after the expiration of
its original term by the mutual written agreement of both parties hereto.

13.  Termination. This Agreement may be terminated prior to the expiration of
its term pursuant to any of the following provisions:

a.  Failure to Meet Minimum Purchase Requirements. The Company may terminate
this Agreement in accordance with the provisions of Section 5(a) if Distributor
fails to meet any Minimum Purchase Requirement.

b.  Failure to meet Future Minimum Purchase Requirements.  Either party shall
have the right to terminate this Agreement with notice in accordance with the
provisions of Section 5(b) if the parties are unable to agree on future Minimum
Purchase Requirements.

9

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

c.  Breach of Agreement. Either party may terminate this Agreement by delivery
of written notice to the other party ifthe other party breaches any ofthe terms
and conditions of this Agreement; provided, however, if the breach is curable
such notice shall not be effective unless and until such breach remains uncured
for a period of thirty (30) days after delivery of such notice.

d.  Change in Management. The Company may terminate this Agreement at any time
effective upon delivery of written notice to Distributor if the ownership of
Distributor should change so that ten percent (10%) or more of the Distributor
is owned by a competitor of the Company.

e.  Insolvency. Either party may terminate this Agreement effective immediately
upon delivery of written notice to the other party, if the other party (i)
ceases to actively conduct its business, (ii) files a voluntary petition for
bankruptcy or has filed against it an involuntary petition for bankruptcy, (iii)
becomes unable to pay its debts as they become due, (iv) makes a general
assignment for the benefit of its creditors or (v) applies for the appointment
of a receiver or trustee for substantially all of its property or assets or
permits the appointment of any such receiver or trustee who is not discharged
within thirty (30) days of such appointment.

f.  Change in Company Ownership.  If a transfer of greater than or equal to 51%
equity stake of the Company to any outside party (not related to current
shareholder) and if this agreement is terminated for any reason other than
distributor not reaching its quotas, distributor wil I be compensated with an
indemnity equal to its last 6 months revenue.

14.  Obligations Upon Termination. Following expiration or termination of this
Agreement for any reason, the following provisions shall apply:

a.  Return of Samples and Confidential Information. Distributor shall within ten
(10) days after request by the Company, return to the Company all sample
Products and copies of Product literature and materials and all documents or
copies thereof containing any Confidential Information of the Company.

b.  Payment Obligations. Distributor shall promptly pay when due any amounts
owing to the Company on orders of the Products accepted by the Company prior to
the effective date of expiration or termination.

c.  Repurchase of Product Inventory. The Company shall have the option,
exercisable in its sole discretion, to repurchase from Distributor (or arrange
to have a distributor of the Company purchase from Distributor) any current,
non-damaged Product inventory with preemption date of at least 6 months.
Current, non-damaged products with a preemption date of less than one year but
more than six months may be purchased back with a 20% restocking charge. The
Company shall pay to Distributor the price, which is equal to the lesser of (I)
the Distributor's original purchase price or (2) a price, which reflect the
condition and marketability of the Products. If the Company chooses to
repurchase (or have its other distributor repurchase) the Distributor's product
inventory, (I) Distributor shall cease further marketing and distribution of the
Products, except to fulfill sales for which it was contractually committed prior
to the expiration or termination of this Agreement and (ii) Distributor shall
discontinue any and all use of any of the Company's logos, trademarks and trade
names and any of the Company's Confidential Information.

10

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

d.  Sale of Non-purchased Inventory. Distributor shall have the right to sell
any Products in its inventory which are not repurchased by the Company (or its
designated distributor) as provided in subparagraph c above, for a period of one
hundred twenty (120) days after the effective date of expiration or termination
of this Agreement.

e.  Continued Sales By Company. The sale of Products to Distributor by the
Company after expiration or termination of this Agreement shall in no manner
constitute or be deemed a renewal or extension of this Agreement nor the
appointment, retention or reappointment of Distributor as a distributor of
Products in the Territory or el s e w here.

f.  Continuing Obligations. The rights and obligations of parties under Sections
9 —Confidential Information, 1 1 - Indemnification, 13 —Obligations Upon
Termination and 15 —General Provisions herein shall survive the expiration and
termination ofthis Agreement and shall continue in full force and effect.

15.  General Provisions.

a.  Notices. Any notice required or permitted to be given under this Agreement
shall be deemed delivered (I) when received if delivered by hand, (ii) the next
business day if placed with a reputable express carrier for delivery during the
morning of the following business day, or (iii) three (3) days after depositing
in the U.S. mails for delivery by registered or certified mail, return receipt
requested, postage prepaid and addressed to the appropriate party at the address
set forth on the first page of this Agreement. If either party should change its
address for notice purposes, such party shall give written notice of the other
party of the new address in the manner set forth above, but any such notice
shall not be effective until actually received by the addressee.

b.  Modification and Waiver. No purported amendment, modification or waiver of
any provision hereof shall be binding unless set forth in a writing signed by
both parties (in the case of amendments and modifications) or by the party to be
charged thereby (in the case of waivers). Any waiver shall be limited to the
circumstance or event specifically referenced in the written waiver document and
shall not be deemed a waiver of any other term of this Agreement or of the same
circumstance or event upon any recurrence thereof.

c.  Assignment. Distributor or Company shall not assign, transfer or sell all or
any part of its rights or obligations hereunder, by operation of law or
otherwise, without the prior written consent of the Company. This Agreement
shall be binding upon and inure to the benefit of any successor or assignee.

d.  Severability and Interpretation. In the event that a court of competent
jurisdiction holds a provision of this Agreement invalid, the remaining
provisions shall nonetheless be enforced in accordance with their terms.
Further, in the event that any provision is held to be overbroad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to applicable law and
shall be enforced as amended.

e.  LIMITATION OF REMEDY. THE COMPANY SHALL HAVE NO LIABILITY TO DISTRIBUTOR OR
ANY OTHER PARTY FOR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY DESCRIPTION, WHETHER ARISING OUT OF

11

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

WARRANTY OR OTHER CONTRACT, NEGLIGENCE OR OTHER TORT, OR OTHERWISE.

f.  Controlling Law. This Agreement shall be governed by, construed and
interpreted in accordance with the laws of the State of Illinois, without
application of its conflict of laws provisions.

g.  Entire Agreement. This Agreement, together with the Exhibits, constitutes
the entire Agreement between the parties and supersedes any and all prior and
contemporaneous oral or written understandings between the parties relating to
the subject matter hereof.

The parties have executed this Agreement in the manner appropriate to each to be
effective the day and year entered on the first page hereof.

FH ORTHOPEDICS, INC.

(The “Company”)

Jim Hook, Managing Director

CPM MEDICAL CONSULT, LCD

("Distributor")

131 1 McLaughlin, CPA

Chief Financial Officer

 

 

 

12

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

Exhibits

A.

Products

B.

Territory

C.

Prices

D.

Minimum Purchase Requirements

 

 

 

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

EXHIBIT A

Products

The Arrow Universal Shoulder Prosthesis

CoLS Classic ACL Reconstruction System

Calcanail Calcaneal Fracture Nail

 

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

EXHIBIT B

Territory

Exclusive:

The following Counties EAST and NORTH of the line, inclusive, in the State of
Texas:

Hardeman, Foard. Knox, Haskell, Jones, Taylor, Coleman, Brown, Mills, Lampasas,
Coryell, Bell Milani, Robertson, Leon, Houston, Trinity, Angelina, San Augustine
and Sabine with the exception of Bowie County (Texarkansas) in the far Northeast
corner of the State.

Non-Exclusive:

All of the counties in the State of Texas and Louisiana not noted in the
"EXCLUSIVE" territory listed above.

[gdjqqo1j04h0000001.jpg]

 

 

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

EXHIBIT
C

The attached price list is in effect from the present time until September 30,
2016. A 3% price increase will be implemented on October 1, 2016 and will be in
effect for 1 year until October 1, 2017.

2015-16 CPM Medical Consultants, LLC

Effective through September 30’ 2016-GS

V5 CoLS instrument set

[gdjqqo1j04h0000002.jpg]

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

[gdjqqo1j04h0000003.jpg]

 

17

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

 

[gdjqqo1j04h0000004.jpg]

 

18

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

[gdjqqo1j04h0000005.jpg]

 

19

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

[gdjqqo1j04h0000006.jpg]

 

20

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

[gdjqqo1j04h0000007.jpg]

21

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

[gdjqqo1j04h0000008.jpg]

 

 

22

 

--------------------------------------------------------------------------------

Distribution Agreement FH Orthopedics, Inc — CPM Medical Consultants

EXHIBIT D

[gdjqqo1j04h0000009.jpg]

The quota for the FY 2015-16 is $807,100.00. The minimum purchase requirements
for the same period is 75% of the $807,100 or $605,325. The minimum purchase
requirements reflect an 18% increase over the prior year.

 

21/21

 